Citation Nr: 1453237	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-15 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of private medical expenses incurred at Tallahassee Memorial Hospital on February 9, 2012.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Records in the Veteran's claim file indicate that he served on active duty from September 2004 to March 2009; as VA has not obtained a copy of the Veteran's DD-214, this service is not yet verified.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida, that denied the claim for reimbursement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under the Veteran's Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1727 (West 2002); 38 C.F.R. § 17.1002 (2014).  

Among the requirements for payment or reimbursement is that the treatment be rendered for a condition "of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health."  38 C.F.R. § 17.1002.

Here, the Veteran seeks reimbursement for medical treatment provided at the emergency room of the Tallahassee Memorial Hospital on February 9, 2012.  Records of that visit show that the Veteran complained of a rash on his hands and arms of one week's duration.  

On his May 2012 substantive appeal, the Veteran requested the opportunity to present testimony at a Travel Board hearing at his local RO.  The Veteran was scheduled for such a hearing in October 2014; the Veteran did not attend this hearing.  That said, there is no indication that the Veteran was notified of his hearing.  From the time of a June 2012 letter notifying the Veteran that his substantive appeal had been received to that of a November 2014 letter notifying him that his case had been forwarded to the Board, there is no evidence of any correspondence being sent to the Veteran, including any notification of his scheduled hearing.

In light of the fact that the Veteran requested a hearing and because his impressions of his medical symptoms at the time of the treatment in question are so important to deciding this case, the Board believes it prudent to remand this claim in order that the Veteran can be rescheduled for a new hearing.  

Accordingly, the case is REMANDED for the following action:

In conjunction with the St. Petersburg Regional Office, schedule the Veteran for a Travel Board hearing at the St. Petersburg, RO.  All attempts to notify the Veteran of this hearing must be documented in the claim file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



